Wadhams, J.:
The information charges that the defendant is a common prostitute and night-walker and that she was on the 7th day of April, 1915, in the city and county of New York, loitering on Lexington avenue and Twenty-fifth street, that being a public place, for the purpose of prostitution to the annoyance of passers-by.
The defendant was charged with a particular form of dis*434orderly conduct which is defined by section 1458, subdivision 2, of the New York City Consolidation Act, as follows:,
“ Sec. 1458. Every person in said city and county shall be deemed guilty of disorderly conduct that tends to a breach of the peace, who shall in any thoroughfare or public place in said city and county commit any of the following offenses, that is to say: * * ®
“ 2. Every common prostitute or night-walker loitering or being in any thoroughfare or public place for the purpose of prostitution or solicitation, to the annoyance of the inhabitants or passers-by.”
The elements which the People must establish are, first, that the defendant was a common prostitute or night-walker, and second, that she was loitering or in a thoroughfare or public place for the purpose of prostitution or solicitation.
The only witness for the People, a police officer, testified that on the afternoon in question he observed the defendant walking east on Twenty-sixth street; that when she reached Third avenue he saw her speak to a man, and after a short conversation she walked south until she came to Twenty-third street, when he saw her speaking to another man; after a short conversation with him, she walked west to Lexington avenue and then north on Lexington avenue to Twenty-fifth street, then east on Twenty-fifth street to the middle of the block between Lexington and Third avenues, when she spoke to another man and after a short conversation was about to enter a hotel on the corner of Twenty-fifth street and Lexington avenue, when the witness overtook the defendant and asked the man if he knew her and was told that he did not. No conversations were overheard between the defendant and the men to whom she had spoken. In People v. Smith, 141 App. Div. 981, and in People v. Sinclair, 183 id. 944, judgments upon similar evidence of loitering, there being no testimony of what had been said, were affirmed by the Appellate Division without opinion, and such *435evidence has since been deemed sufficient to establish loitering in a public place for the purpose of prostitution or solicitation. A similar result was recently reached in England. In' Horton v. Mead, 28 Cox Cr. Cas., part 4, p. 279, the King’s Bench Division dismissed the appeal from a judgment of conviction for soliciting in violation of the Vagrancy Act of 1908, where there was evidence of conduct but no evidence of conversation, holding that it was not necessary that the solicitation prohibited by the statute should reach the mind of the person solicited.
The People, however, must also establish, in order to support a conviction, that such loitering was committed by a common prostitute or night-walker. The only evidence on this point in the record before me is the testimony of the police officer, with reference to the defendant, “ I know her to be a prostitute and I have seen her in the neighborhood before, loitering there.”
It is obvious that although the defendant had been in the neighborhood before and loitering there such fact does not, of itself, establish that she is a common prostitute. But it is contended that the statement of the police officer that he knows her to be a prostitute is sufficient proof of the fact.
The statement by the police officer was clearly his conclusion or opinion, and the question presented is whether such opinion was. admissible. Although many statements will be found in the authorities to the effect that the witness must testify to facts and not give conclusions or opinions, both conclusions and opinions are undoubtedly received in many cases, and are not merely confined to the testimony given by experts. Evidence is daily received and characterized as fact, which, upon careful analysis, is found in truth to be opinion, and sometimes it is impossible to distinguish with certainty between what is opinion and what is fact. Often the witness will testify to an ultimate fact, which is the result of observation of certain *436phenomena from which he draws his inferences which lead to his conclusion of the witness usurps the functions of the jury or is upon the very issue in question a conclusive ground for conclusion, for, as has been pointed out, the opinion of the witness cannot oust the jury, which'alone can render the verdict, arid an opinion upon the very issue, if the opinion is to be received at all, is of particular value as a guide to the jury in reaching its verdict. Wigm. Ev. §§ 1919-1921.
The legal principle upon which conclusions and opinions are admitted is that either because of the special skill or expert knowledge of the witness or because of the nature of the subject matter under observation or for other reasons the testimony will aid the jury or the court in reaching a judgment and the principle upon which conclusions and opinions are concluded is that where the jury or the court can be furnished with the facts or the data upon which the opinion is based, and having such facts is as able as the witness to draw a conclusion or form an opinion therefrom, then such testimony will not aid the jury or the court in reaching a judgment, and is rejected as unnecessary and superfluous. 3 Wigm. Ev., § 1916.
In the discussion of this subject, witnesses are usually divided into those who have special skill, or experts, and those who have no special qualifications, or lay witnesses. Opinions by experts are more commonly received than opinions by lay witnesses not because in principle there is any difference between the two classes of witnesses but because persons having peculiar knowledge or experience not common to the world, and who give testimony founded upon such knowledge or experience, may more generally be of aid to the court and the jury in determining the questions at issue.
Greenleaf, in his treatise on evidence, volume 1, section 441-b, in discussing the general principle of the opinion • rule, said: “ There is, therefore, no rule admitting opinions or inferences *437when made by one class of persons—experts—and excluding them when made by another class—laymen; but there is a rule excluding them whenever they are superfluous and admitting them whenever they arc not.”
The Court of Appeals in Van Wycklen v. City of Brooklyn, 118 N. Y. 424, at page 429, said: “ While it is no longer a valid objection to the expression of an opinion by a witness, that it is upon the precise question which the jury are to determine (Transportation Line v. Hope, 95 U. S. 297; Bellinger v. N. Y. C. R. R. Co., 23 N. Y. 42; Cornish v. F. B. F. Ins. Co., 74 id. 296), evidence of that character is only allowed when, from the nature of the case, the facts cannot be stated or described to the jury in such a manner as to enable them to form an accurate judgment thereon, and no better evidence than such opinions is attainable.”
When the conclusion or opinion of a lay witness is upon the precise issue in the case and it is obvious that if the facts were before the court it could with equal ability as the witness reach the conclusion, it emphasizes the wisdom of the exclusion of the evidence not only because, under the governing principle, it is superfluous but because it is not the best available evidence as, in the absence of the underlying facts, the court is required to substitute confidence in the witness for certainty as to facts in the rendition of exact judgment
In such cases the courts have frequently characterized the evidence as mere conclusions. Ivory v. Town of Deerpark, 116 N. Y. 477, 485; People v. Pullman, 166 App. Div. 99—102. The same rule has been applied where the issue was whether or not a person was of a particular class, as whether “ solvent ” (Denman v. Campbell, 7 Hun, 88; Lawson Expert & Opinion Evidence, Rule 65), or a qualified “ voter ” (People v. Lacoste, 37 N. Y. 192) ; or a “ common gambler ” (Leatherman v. State, 49 Tex. Cr. 485).
The case last cited bears close resemblance to the case before *438rue. The appellant had been convicted of vagrancy, on the ground that he was a professional gambler. The court reversed the judgment on the ground that the witnesses for the People who testified that defendant was a professional gambler should have been required to state facts, so that the jury could draw a conclusion as to whether or not the apellant was a professional gambler, and that the court erred in permitting the witnesses to give their opinions.
In Matter of Travis, 55 How. Pr. 347, in tionstruing the statute (Vol. 2, R. S. [6th ed.] p. 893, § 2) requiring the magistrate to file a record of conviction which must state the “ circumstances of the offense,” at page 350, the court said: “ It is no compliance with such statute for the magistrate to use the language of the act and say that Emma Travis is a disorderly person, ‘ for that she was and is a common prostitute,’ for that is a simple conclusion by him depending upon 6 the circumstances ’ which are not detailed.”
In the case before me no facts or circumstances were put in evidence showing that the defendant was a common prostitute. The subject was one concerning which facts could readily be placed before the court, and had the court been possessed of the facts upon which the opinion of the officer must necessarily have been based, it could as well have reached a conclusion, unaided by the opinion of the witness. The conclusion or opinion of the witness was therefore inadmissible. To establish guilt the People must prove the particular facts showing that the defendant was a common prostitute.
• Judgment reversed.